             Case 2:18-cv-01173-RSL Document 86 Filed 12/04/19 Page 3 of 3




 1                                  II.   [PRQPOSE91 ORDER
 2         Based upon the parties' Stipulated Motion and Order to Temporarily Stay
 3   Deadline for Expert Report and Discovery, the Court hereby finds good cause to
 4   GRANT the stipulated motion. Both deadlines are stayed until the parties provide the
 5   Court with a Status Report and, if necessary, New (Proposed) Deadlines for Expert
6    Reports and Discovery, which shall be filed with the Court no later than January 24,
 7 2020.

           IT IS SO ORDERED.
 9

10
           DATED::Q�.       ll, lQfq
                                j
                                              Robert S. Lasnik
                                              United States District Judge
11

12
13
14
15

16
17
18

19
20
21
22
23
24
25
26


     STIPULATED MOTION AND�ROPOSE�•                  BRESKIN    JOHNSON      TOWNSEND PLLc
     ORDER TO TEMPORARILY STAY DEADLINES                   1000 Second Avenue, Suite 3670
     -3                                             Seattle, Washington 98104 Tel: 206-652-8660
     (No. 2:18-cv-01173-RSL)
